COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 LARRY CHAMBERS AND ABIE                                          No. 08-19-00061-CV
 WOLF,                                            §
                                                                    Appeal from the
                              Appellants,         §
                                                               County Court at Law No. 6
 V.                                               §
                                                                of El Paso County, Texas
 RICARDO RIVERA AND                               §
 CIMARRON CONYERS,                                               (TC# 2018DCV1525)
                                                  §
                               Appellees.

                                  MEMORANDUM OPINION

       Larry Chambers and Abie Wolf are appealing from an order granting a motion to dismiss

filed by Richard Rivera and Cimarron Conyers pursuant to the Texas Citizens Participation Act.

See TEX.CIV.PRAC.&REM.CODE ANN. § 27.003. We dismiss the appeal for lack of jurisdiction

because it is not an appealable interlocutory order.

       On June 28, 2019, the Court denied Appellees’ motion to dismiss the appeal, but we gave

notice to Appellants that we questioned whether we have jurisdiction of the appeal because the

record does not reflect that the claim against another defendant, Duane Brockman d/b/a Tigua

Auto Sales, has been disposed of by the trial court. In their response, Appellants admit that the

claim against Brockman remains pending in the trial court and they are awaiting a jury trial.
Therefore, the trial court’s order granting Appellees’ motion to dismiss pursuant to Section 27.003

is not a final judgment.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d

191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (authorizing appeals from

certain interlocutory orders). Section 51.014(a)(12) of the Civil Practice and Remedies Code

authorizes the interlocutory appeal of an order that denies a motion to dismiss under Section 27.003

of the TCPA, but it does not authorize an interlocutory appeal of an order granting a motion to

dismiss. TEX.CIV.PRAC.&REM.CODE ANN. § 51.014(a)(12). Consequently, we do not have

jurisdiction to review an interlocutory order granting a motion to dismiss under Section 27.003.

See Trane US, Inc. v. Sublett, 501 S.W.3d 783, 785-86 (Tex.App.—Amarillo 2016, no pet.);

Fleming & Assocs., L.L.P. v. Kirklin, 479 S.W.3d 458, 460-61 (Tex.App.—Houston [14th Dist.]

2015, pet. denied); Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 886 (Tex.App.—Houston

[1st Dist.] 2015, no pet.). The appeal is dismissed for lack of jurisdiction. All pending motions

are denied as moot.



July 24, 2019
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-